Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations 15-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “determination engine”, “candidate object engine”, “management operation engine” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 1 [0021] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-8, 10, 13-15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata (Pub. No. US 2018/0018269) in view of Warfield (Pub. No. US 2014/0025770).
Claim 1, Venkata teaches “a method, comprising: determining an aggregate amount of over-provisioned computing resources assigned to a plurality objects, wherein the objects are allocated for performance of memory management operations ([0035] In an implementation, a level of 50% over-provisioning is chosen for the secondary read cache 110. In other words, at a saturation level, 50% of the secondary read cache 110 is occupied with valid data not marked for self-eviction and 50% of the secondary read cache 110 is occupied with valid data marked for self-eviction.); selecting a subset of objects that are candidates for performance of a particular memory management operation based on an amount of over-provisioned computing resources consumed by one or more objects among the plurality of objects exceeding a resource consumption threshold (i.e. saturated) associated with the determined amount of over-provisioned computing resources assigned to the plurality of objects ([0040]  If over-provisioned space is saturated at operation 212, then enough blocks must be evicted from over-provisioned space to make room for the data subject to the promotion request to fit in over-provisioned space. The blocks selected for eviction in operation 216 may be selected randomly, according to the least recently used block, or according to another heuristic.); and performing the particular memory management operation using one or more of the candidate objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”.
Warfield teaches as evidence resources of Venkata as objects such that teaches “log-structured file system (LFS) objects ([0137] In one exemplary aspect, as shown in FIG. 2, there is shown a system for integrating distributed memory resources 200. In the aspect shown, there is a group of data objects 205 that may reside on one or more consumer devices. Individually, these data objects 210, 212 and 213 represent files in use by the consumer devices (although any other data object may be used without departing from the approaches described in this disclosure). The first data object 210 is a file entitled "a.vmdk" and which has an object ID of "0". This data object 210 comprises a set of data, a portion of which is the data at offset 4096 bytes 211. This portion or region of data 211 is associated with a memory request sent by a consumer device (not shown). The memory request may be a read request from the distributed memory storage; alternatively, it may be a write or update request that would include information to be written at the appropriate storage location.)… associated with a virtual storage area network (vSAN) ([0195] In some aspects, an objective of one or more of the NADs (i.e. VSAN) is to give multiple consuming devices low-latency access to shared flash storage, through a sparse, byte addressable object interface to the higher layers. The objects are also versioned for synchronization: when a NAD is brought online, it may have out-of-date copies of replicated objects. The replication service needs to copy just the differences between the version already on the NAD and the current state. Some NAD implementations use a log-structured object store.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Warfield with the teachings of Venkata in order to provide a system that teaches objects of Venkata may be log based. The motivation for applying Warfield teaching with Venkata teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield are analogous art directed towards storage resources. Together Venkata, Warfield teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Warfield with the teachings of Venkata by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Venkata “the method of claim 1, wherein the memory management operation comprises a garbage collection operation or a segment cleaning operation, or both ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”.
Claim 6, the combination teaches the claim, wherein Venkata teaches the method of claim 1, further comprising increasing an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”.
Claim 7, the combination teaches the claim, wherein Venkata teaches “the method of claim 1, further comprising decreasing an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”. 
Claim 8, “a non-transitory machine-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: determine an aggregate amount of over-provisioned computing resources assigned to a plurality of log-structured file system (LFS) objects, wherein the LFS objects are allocated for performance of memory management operations associated with a virtual storage area network (vSAN); select a subset of LFS objects that are candidates for performance of a particular memory management operation based on an amount of over-provisioned computing resources consumed by one or more LFS objects among the plurality of LFS objects exceeding a resource consumption threshold associated with the determined amount of over-provisioned computing resources assigned to the plurality of LFS objects; and perform the particular memory management operation using one or more of the candidate LFS objects” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 10, “the medium of claim 8, including instructions to perform a garbage collection operation or a segment cleaning operation, or both, as part of performance of the particular memory management operation” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 13, “the medium of claim 8, including instructions to increase an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “the medium of claim 8, including instructions to decrease an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 15, “a system, comprising: a determination engine configured to determine an aggregate amount of over-provisioned computing resources assigned to a plurality of log-structured file system (LFS) objects, wherein the LFS objects are allocated for performance of memory management operations associated with a virtual storage area network (vSAN); a candidate object engine configured to select a subset of LFS objects that are candidates for performance of a particular memory management operation based on an amount of over- provisioned computing resources consumed by one or more LFS objects among the plurality of LFS objects exceeding a resource consumption threshold associated with the determined amount of over-provisioned computing resources assigned to the plurality of LFS objects; and a management operation engine configured to perform the particular memory management operation using one or more of the candidate LFS objects” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 19, “the system of claim 15, wherein the management operation engine is configured to increase an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the system of claim 15, wherein the management operation engine is configured to decrease an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata in view of Warfield in view of Kim (Pub. No. US 2020/0210219).
Claim 2, the combination may not explicitly teach the limitations of the claim.
Kim teaches “the method of claim 1, further comprising determining the aggregate amount of over- provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects , or both, by determining a quantity of data read into at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time ([0057] The storage controller 440 may determine the foreground garbage risk level for each of the multiple SSD's included in the storage device according to the use rate of the SSD. In one example, the foreground garbage collection risk levels can be classified into three types of a minimum risk level, an intermediate risk level, and a maximum risk level, where the risk level may be raised from minimum towards maximum with an increase in use rate. The maximum risk level can correspond to a situation of foreground garbage collection occurring. [0040] The I/O workload patterns can be provided to the storage controller after being analyzed at a separate analysis engine, or the store controller can analyze the I/O workload patterns by using the block I/O information for the virtual machines. The block I/O information can be provided from the hypervisor.[0041] The block I/O information may be information regarding the data blocks that are written in or read from the virtual storage devices and can include, for example, at least one of a block size, an access method, and a read/write command.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kim with the teachings of Venkata, Warfield in order to provide a system that teaches details of I/O. The motivation for applying Kim teaching with Venkata, Warfield teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Kim are analogous art directed towards storage resources. Together Venkata, Warfield, Kim teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kim with the teachings of Venkata, Warfield by known methods and gained expected results. 
Claim 9, “the medium of claim 8, including instructions to determine the aggregate amount of over-provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects, or both, by determining a quantity of data read into the at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 16, “the system of claim 15, wherein the determination engine is configured to determine the total amount of over-provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects, or both, by determining a quantity of data read into the at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 4, 5, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata in view of Warfield in view of Mylavarapu (Pub. No. US 2022/0019502)
Claim 4, the combination may not explicitly teach the limitations of the claim.
Mylavarapu teaches “the method of claim 1, further comprising selecting the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects ([0015] With respect to a first-type memory device (e.g., non-volatile memory device, such as a three-dimensional cross-point memory device) of a memory sub-system, various embodiments enable the memory sub-system to copy, from a second-type memory device (e.g., from volatile memory device) to a third-type memory device (e.g., another type volatile memory device), a portion of defect management data for an individual block of the first-type memory device based on activity (e.g., operational data mode, such as a sequential or random data access) of the first-type memory device. Depending on the embodiment, the activity of the first-type memory device can be determined (e.g., by a memory sub-system controller) based on data access requests (e.g., read or write requests) to a memory sub-system from a host system. In particular, analysis of the data access requests can determine a workload characteristic of memory sub-system. Based on the activity of the third-type memory device, such embodiments can selectively cache a portion (e.g., one or more partial tables/fractions of a full table) of defect management data that relates to an active block on the third-type memory device, where the third-type memory device provides faster access (e.g., faster read access) than the second-type memory device used to store larger portions of the defect management data (e.g., used to store the defect management data for a working set of blocks of the first-type memory device recently accessed or currently being operated upon by the memory sub-system))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mylavarapu with the teachings of Venkata, Warfield in order to provide a system that teaches details of I/O. The motivation for applying Mylavarapu teaching with Venkata, Warfield teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Mylavarapu are analogous art directed towards storage resources. Together Venkata, Warfield, Mylavarapu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mylavarapu with the teachings of Venkata, Warfield by known methods and gained expected results. 
Claim 5, the combination may not explicitly teach the limitations of the claim.
Mylavarapu teaches “the method of claim 1, further comprising selecting the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects ([0015] With respect to a first-type memory device (e.g., non-volatile memory device, such as a three-dimensional cross-point memory device) of a memory sub-system, various embodiments enable the memory sub-system to copy, from a second-type memory device (e.g., from volatile memory device) to a third-type memory device (e.g., another type volatile memory device), a portion of defect management data for an individual block of the first-type memory device based on activity (e.g., operational data mode, such as a sequential or random data access) of the first-type memory device. Depending on the embodiment, the activity of the first-type memory device can be determined (e.g., by a memory sub-system controller) based on data access requests (e.g., read or write requests) to a memory sub-system from a host system. In particular, analysis of the data access requests can determine a workload characteristic of memory sub-system. Based on the activity of the third-type memory device, such embodiments can selectively cache a portion (e.g., one or more partial tables/fractions of a full table) of defect management data that relates to an active block on the third-type memory device, where the third-type memory device provides faster access (e.g., faster read access) than the second-type memory device used to store larger portions of the defect management data (e.g., used to store the defect management data for a working set of blocks of the first-type memory device recently accessed or currently being operated upon by the memory sub-system))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mylavarapu with the teachings of Venkata, Warfield in order to provide a system that teaches details of I/O. The motivation for applying Mylavarapu teaching with Venkata, Warfield teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Mylavarapu are analogous art directed towards storage resources. Together Venkata, Warfield, Mylavarapu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mylavarapu with the teachings of Venkata, Warfield by known methods and gained expected results. 
Claim 11, “the medium of claim 8, including instructions to select the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 12, “the medium of claim 8, including instructions to select the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 17, “the system of claim 15, wherein the candidate object engine is configured to select the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the system of claim 15, wherein the candidate object engine is configured to select the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199